DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Amagzaeva et al (RU 2485823 C1).
In regard to claims 1-16, Amagzaeva discloses:
The method envisages liver preparation, preparation of mince of liver, cooked pork skin with addition of a protein-and -fat emulsion, links molding, thermal treatment and cooling. The base raw material is represented by yak liver. The protein-and -fat emulsion contains "Anisomin" milk protein, soya oil, food phosphates, water and a biologically active additive. The biologically active additive is produced by way of wheat grains soaking in a sodium selenite solution with a concentration of 0.03-0.04%, sprouting, sprouts drying, separation and milling (Abstract).
Amagzaeva discloses the method for the preparation of the pate, wherein the liver is washed and cut in pieces of 150-200g, blanched in water for 15 minutes, ground in a grinder to particles having 2-3 mm diameter. The pork skin is boiled for 5-6hours to a hydration level of 1:3. 
 To the blanched comminuted liver and boiled skin, the protein-fat emulsion is added in the amount of 10-15% to the total amount of mixture (Example 1 on pages 9-10 of the original document).
The boiled pork skin is also comminuted, and then homogenized in colloidal mill to a hydration level of 1:3. 10% of protein/fat emulsion is added to the pate mixture. Cooked onions, salt, spices and other flavorings are added to the liver, pork skin, protein/fat mixture. The final mixture is further processed in the colloidal mill (Example 1 on page 10 of the original document).
Claim 1 recites the following limitations:
Process for the production of liver paté exclusively from raw materials produced in accordance with animal protection principles, comprising steps of:
boiling collagen-containing animal tissue in water until the dissolution of its structure, 
separating off solid components for the production of aqueous jelly and concentrating the aqueous jelly by the removal of water up to a maximum of 50% of the weight of the collagen-containing animal tissue, 
grinding animal fat tissue, melting the fat and separating off undissolved components for the production of liquid fat, 
rinsing raw animal liver in cold water, grinding and straining the same through a sieve in order to separate off solid components for the production of strained raw liver, 
mixing of 15-25 wt% of the concentrated jelly, 30-50 wt% of the liquid fat and 10-40 wt% of the strained raw animal liver into a mixture, nitrite curing, salting and/or spicing the mixture for the production of a liver paté mass, filling of the liver paté mass into a container and cooking.
It is noted that the recitation of “nitrite curing, salting and/or spicing” means that nitrite curing is optional and that either salting, spicing or nitrite curing can be performed.
Amagzaeva et al differs from claim 1 in the separating off solid components for the production of aqueous jelly and use of animal fat.
Amagzaeva et al discloses use of aqueous jelly together with pork skin solids, soy fat/oil and phosphate. According to the machine translation of Amagzaeva et al, 
a recipe for minced pate with a protein-fat emulsion was developed; when formulating a model minced pate, blanched liver, protein-fat emulsion and boiled pork skin served as the main raw materials ([0037]).
In regard to the collagen-containing animal tissue preparation, Amagzaeva et al discloses:
A protein stabilizer based on boiled pork skin is an emulsion with high viscoplastic and water-absorbing properties; its addition to the pate will improve the quality and yield of the product ([0040]).
Amagzaeva et al discloses addition of 10-15% of protein fat emulsion ([0053]).
Further in regard to the process for the preparation of the liver pate, Amagzaeva et al discloses:
[0057] The proposed method for the production of paté minced meat is as follows.
For the production of enriched pate, blanched yak liver, protein-fat emulsion, boiled pork skin are used. The liver is prepared by washing, removing the film, crushed into pieces weighing 150-200 g, blanched in water for 15 minutes, crushed in a meat grinder with a lattice diameter of 2-3 mm. A protein stabilizer is prepared on the basis of pork skins boiled for 5-6 hours at a degree of hydration of 1: 3.
[0058] When preparing minced meat, a protein-fat emulsion is added to the crushed yak liver and boiled pork skin in an amount of 10-15% to the mass of the main raw material, salt, black pepper, fried onions, nutmeg. Then the loaves are formed, boiled in accordance with the current technological instructions for the production of pates, after which the pates are cooled and sold.
[0059] Example 1.
The yak liver is prepared by washing, removing the film and removing the bile ducts and lime inclusions, cut - cut into pieces weighing 150-200 g and blanch in boiling water for 15 minutes. The blanching water is drained, and the liver is crushed in a meat grinder with a lattice diameter of 2-3 mm. Onions are freed from feathers, bottoms and integumentary leaves, washed, chopped and sautéed in vegetable oil.  Then, in a cutter, pork skin, boiled for 6 hours, in an amount of 15%, grinded on a top, then homogenized in a colloid mill with a degree of hydration of 1: 3, is added to the chopped liver.
[0060] 10% protein-fat emulsion, sautéed onions are added to the paste. At the end of the preparation of minced meat, salt, spices are introduced, provided for in the recipe. The mixture is cut in a colloid mill.
[0061] At the next stage, the resulting mass is injected into loaves and cooked (up to 72 ° C inside the loaf). The cooked loaves are cooled, sent for quality control and sold. The output of the finished product is 107.3% by weight of blanched raw materials.

Hence, Amagzaeva et al discloses a process for the production of liver paté by boiling collagen-containing animal tissue for 6 hours in water and forming an emulsion by homogenizing in a colloid mill, preparing a fat component, preparing the liver component by washing, removing the film and removing the bile ducts and lime inclusions, cutting into pieces weighing 150-200 g and blanch in boiling water for 15 minutes, draining the blanching water, and crushing the liver in a meat grinder with a lattice diameter of 2-3 mm, mixing collagen component (concentrated jelly), fat and animal liver into a mixture,  salting and/or spicing the mixture for the production of a liver paté mass, filling of the liver paté mass into a container and cooking.
It is noted that the recitation of “nitrite curing, salting and/or spicing” means that nitrite addition is optional. Amagzaeva et al discloses “[a]t the end of the preparation of minced meat, salt, spices are introduced, provided for in the recipe” ([0060]). Hence, . Amagzaeva et al meets the limitation of “nitrite curing, salting and/or spicing”.
One of ordinary skill in the art would have been motivated to modify Amagzaeva et al and to employ any conventional source of fat including animal fat. One of ordinary skill in the art would have been motivated to vary the amount of fat, collagen emulsion and liver base don the desired organoleptic properties of the final pate product.
Further in regard to the concentrations of fat, collagen jelly and liver recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 15 and 16, it is noted that claims 15 and 16 are product-by-process claims.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in light of claim’s amendments.
In response to Applicant’s arguments regarding the rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Amagzaeva et al (RU 2485823 C1), it is noted that Amagzaeva et al discloses a process for the production of liver paté by boiling collagen-containing animal tissue for 6 hours in water and forming an emulsion by homogenizing in a colloid mill, preparing a fat component, preparing the liver component by washing, removing the film and removing the bile ducts and lime inclusions, cutting into pieces weighing 150-200 g and blanch in boiling water for 15 minutes, draining the blanching water, and crushing the liver in a meat grinder with a lattice diameter of 2-3 mm, mixing collagen component (concentrated jelly), fat and animal liver into a mixture,  salting and/or spicing the mixture for the production of a liver paté mass, filling of the liver paté mass into a container and cooking.
It is noted that the recitation of “nitrite curing, salting and/or spicing” means that nitrite addition is optional. Amagzaeva et al discloses “[a]t the end of the preparation of minced meat, salt, spices are introduced, provided for in the recipe” ([0060]). Hence, . Amagzaeva et al meets the limitation of “nitrite curing, salting and/or spicing”.
One of ordinary skill in the art would have been motivated to modify Amagzaeva et al and to employ any conventional source of fat including animal fat. One of ordinary skill in the art would have been motivated to vary the amount of fat, collagen emulsion and liver based on the desired organoleptic properties of the final pate product.
Further in regard to the concentrations of fat, collagen jelly and liver recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791